OPINION — AG — THAT, ALTHOUGH A SURPLUS OF CASH IN A COUNTY SINKING FUND MAY, WITH THE APPROVAL OF THE COUNTY EXCISE BOARD (UPON APPLICATION OF COUNTY COMMISSIONERS, AND THE SHOWING REQUIRED BY 62 O.S.H. 445) BE TRANSFERRED BY THE BOARD OF COUNTY COMMISSIONERS TO THE COUNTY'S GENERAL FUND, AND, IF, AFTER SUCH TRANSFER, THERE IS "SURPLUS IN REVENUE" IN THE GENERAL FUND, WITHIN THE MEANING OF THAT TERM AS USED IN 68 O.S.H. 292, SUCH "SURPLUS IN REVENUE" MAY BE USED  BY THE COUNTY EXCISE BOARD TO SUPPLEMENT APPROPRIATIONS THERETOFORE MADE, OR TO MAKE APPROPRIATIONS FOR PURPOSES NOT THERETOFORE MADE, OR TO MAKE APPROPRIATIONS FOR PURPOSES NOT THERETOFORE APPROPRIATED FOR, AS PROVIDED FOR IN 68 O.S.H. 292 AND 68 O.S.H. 289, THE BOARD OF COUNTY COMMISSIONERS MAY NOT TRANSFER ANY MONEYS FROM THE COUNTY'S SINKING FUND TO THE COUNTY'S GENERAL FUND, OR USE SUCH MONEYS FOR GENERAL FUND PURPOSE, IN ANY OTHER MANNER. CITE: 62 O.S.H. 331 (JAMES C. HARKIN)